DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and response filed 2/11/2021 has been carefully considered, but is not completely persuasive.
	Claims 1-18 and 21-24 are under examination.  Claims 19-20 stand withdrawn from consideration as being drawn to a non-elected invention.  Claims 21-24 are newly added.
Applicant’s arguments with respect to claim(s) 1-18, 21-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record or for any teaching or matter specifically challenged in the argument.  
New Grounds of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?

(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims are drawn to computer-implemented methods, systems and program products.
With respect to step  (2A)(1) The claims are directed to an abstract idea of manipulating test panel data, through analysis of correlations, and applying those correlations to patient specific data. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claims 1,11 and 15 are independent, with similar limitations in each.  Only claim 1 is referred to here for simplicity.
	Mathematical concepts recited in claim 1 include:
 “retrieving… a clinically-derived blood cell mobilization prediction model that includes at least one correlation, the at least one correlation based on one or more changes in the blood cell mobilization rates of the statistical sample of participants and data or pre-test physical 
“determining… an effect of the pre-test physical activity on the blood cell mobilization of the individual…” (mathematical concept: a correlation between physical activity and a blood test result).
“constructing…a personalized blood cell mobilization prediction model for the individual by modifying the clinically-derived blood cell mobilization prediction model….” (mathematical concept: applying the personal data to the generalized correlation method).
“creating…an enhanced blood panel by adjusting a plod panel of the individual based on the personalized blood cell mobilization prediction model.” (mathematical concept: altering data based on the application of the personalized data to the new model).
Alternatively, the correlation of two data sets can be a mental process, or mental step of comparing data.  
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claims 1, 11, 15 also recite the additional non-abstract elements of  “a network device” “at least one processor” “a computer-readable storage medium”.
	The claims do not describe any specific computational steps by which the computer elements perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer such as the processor are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 2-10, 12-14, 16-18, 21-24 have been analyzed.  Dependent claims 2,  4, 5, 8, 10, 12, 13, 14, 17 are directed to further abstract limitations.  Dependent claims 2, 3, 6, 7, 9, 10, 12, 14, 15, 16-18, 21-24 are directed to additional steps of data gathering.  Further abstract limitations cannot provide a practical application as they are a part of the judicial exception.  
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1, 11, 15: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art FLETCHER (WO2015/054701 PTO-1449; as well as HYDE 2009/027219 A1; and WILSON 2012/0035509 A1 PTO-1449) provides steps of gathering activity data prior to a blood test, and blood test data for the same purpose of creating correlations between them. As such, the collection of activity data and blood test data are routine, well understood and conventional in the same field of activity.  The specification also notes that commercially available heart rate monitors, exercise monitors, elements of smartphones (accelerometer, GPS) can be used at [0035, 0057, 0068].  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological 
	With respect to claim 1, 11, 15:the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The prior art FLETCHER (WO2015/054701 PTO-1449 as well as HYDE 2009/27219 A1; and WILSON 2012/0035509 A1 PTO-1449) provides computer systems which meet the required limitations, as well as for elements such as sensors, monitors et al.  As such, these computing elements are routine, well understood and conventional in the art.  The specification also notes that commercially available computer systems, personal computers, health monitors, exercise monitors, smartphones are all widely used at [0005, 0035, 0057, 0068, 0081-0092]. The additional elements in the claims are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 2-10, 12-14, 16-18, 21-24 have been analyzed with respect to step 2B. Dependent claims 2, 3, 6, 7, 9, 10, 12, 14, 15, 16-18, 21-24 relate to the data gathering discussed above.  Dependent claims 2,  4, 5, 8, 10, 12, 13, 14, 17 relate to additional abstract limitations.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-13, 15-17, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLETCHER (WO 2015/054701: PTO-1449) in view of Bessette (US 2018/0114594, 4/26/2018).
	The claims have been amended.  Claim 1 now requires retrieving a model, which comprises a correlation between a blood cell mobilization test change, and pre-test activity.  Pre-test activity data for a subject is retrieved from sensors, prior to a blood test, and blood test results are then received.  An effect of the pre-test activity on the blood cell mobilization is 
	With respect to claim 1, Fletcher discloses a correlation between exercise, and NK cell mobility [0043-0057].  Patient data is recorded.  It can include age, sex, weight, health condition, etc.  Pre-test activity data for a subject is retrieved from a time series from a graded exercise test, prior to a blood test, the blood test is administered, and finally blood test results are then received. The graded exercise test uses sensors such as a Vmax Spectra 29c Cardiopulmonary Exercise Testing Instrument [0046]. This was done on “normal” subjects, followed by patients.  The blood cell tests performed were of lymphocytes, and their activity at baseline, and after exercise.  The tests determine genetic data related to immune cell biomarkers, known to affect blood cell surface receptors.  An effect of the pre-test activity on the blood cell mobilization is determined.  Lymphocytes increase in mobility and activity with exercise in healthy patients (fig 2, Fig 3B).  Gulf war syndrome patients have decreased lymphocyte activity compared to healthy patients.  A patient-specific model is developed, which shows that in patients, lymphocytes activities change in response to exercise, or activation/administration of IL-15. Finally, the blood test data is adjusted based on the patient-specific model, where an indication of lower NK cell activity leads to an annotation of administration of IL-15, or other activation of the pathway. (Fig 7-9).
	Fletcher does not specifically disclose wearable sensors.  Fletcher does use sensors from an exercise bicycle system, to record exercise data such as heart rate, exercise duration, speed etc. however it is not quite synonymous.  
	Bessette et al (US 2018/0114594 A1, 4/26/18, having priority to 4/20/2015) discloses systems related to patient medical record systems, which comprise blood test record data, 
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Fletcher and Bessette, we conclude that the combination of  using a wearable sensor to record the exercise data which is then provided to a physician and record, for the electronic sensors in a bicycle of Fletcher, represents a simple substitution of one known element for another.  Both types of sensors (wearable and exercise bicycle linked) record the same type of data, and route that data to a main computing element which processes it into a record.  Thus, it would have been obvious to one of ordinary skill in the art to replace the exercise bicycle of Fletcher with wearable sensors disclosed by Bessette, prima facie obvious to provide wearable sensors to the methods of Fletcher, absent evidence to the contrary.  

Claims 5-9, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLETCHER (WO 2015/054701: PTO-1449) in view of Bessette (US 2018/014594, 4/26/2018) as applied to claims 1-4, 10-13, 15-17, 21-24 above, further in view of Cheong (US 2017/0011210 A1, 1/12/2017).
Claims 5-9, 14 and 18 are related to the handling of inconsistent signals and other sensor issues.  
	With respect to claim 1, Fletcher discloses a correlation between exercise, and NK cell mobility [0043-0057].  Patient data is recorded.  It can include age, sex, weight, health condition, etc.  Pre-test activity data for a subject is retrieved from a time series from a graded exercise test, prior to a blood test, the blood test is administered, and finally blood test results are then received. The graded exercise test uses sensors such as a Vmax Spectra 29c Cardiopulmonary Exercise Testing Instrument [0046]. This was done on “normal” subjects, followed by patients.  The blood cell tests performed were of lymphocytes, and their activity at baseline, and after exercise.  The tests determine genetic data related to immune cell biomarkers, known to affect 
	Fletcher does not specifically disclose wearable sensors.  Fletcher does use sensors from an exercise bicycle system, to record exercise data such as heart rate, exercise duration, speed etc. however it is not quite synonymous.  
	Bessette et al (US 2018/0114594 A1, 4/26/18, having priority to 4/20/2015) discloses systems related to patient medical record systems, which comprise blood test record data, physician instructions, and can be connected to wearable sensor systems.  Figure 10 discloses a flow chart for using wearable sensors on the patient,  collecting data from those sensors, processing the data into a health record, and then make a health related determination.  Beginning at [0022] Bessette discloses sensors which record physical conditions of a patient, over time.  At [0162] Bessette specifically includes heart rate sensors, accelerometers, GPS, smart-watch embodiments of the same, et al. and exercise conditions are disclosed at [0170].  Exercise level, duration, speed and heart rate levels are all signals that can be collected from a patient.  Blood test results, blood count tests, and others are specifically stored and processed in the electronic health record.

Cheong et al (US 2017/0011210 A1 1/12/2017, having priority to 2/21/2014) discloses a variety of electronic devices, which comprise sensors, including wearable sensors.  Cheong discloses wearable sensors which can record exercise information are disclosed at [1094-1099] and Fig 107.  Cheong discusses steps of dealing with inconsistent signal issues, such as from a loose device, or transmission problems beginning at [1762].  
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Fletcher and Bessette, we conclude that the combination of  using a wearable sensor to record the exercise data which is then provided to a physician and record, for the electronic sensors in a bicycle of Fletcher, represents a simple substitution of one known element for another.  Both types of sensors (wearable and exercise bicycle linked) record the same type of data, and route that data to a main computing element which processes it into a record.  Thus, it would have been obvious to one of ordinary skill in the art to replace the exercise bicycle of Fletcher with wearable sensors disclosed by Bessette, because one of ordinary skill in the art would have been able to carry out such a substitution, they both record out the same types of data for the same purposes, and the results would have 
	It would have been further obvious to provide steps or means to deal with issues common to wearable sensor data collection, such as an inconsistent signal, as disclosed by Cheong.  Inconsistent signal strength is known to be an issue when the wearable device loses contact with the skin as with a loose smart watch, or the exercise leading to a sensor falling off the patient.  Cheong discloses steps of rechecking the data, rerecording the data, providing feedback among other steps.  One of skill in the art would have had a reasonable expectation of success at implementing these strategies as the wearable sensors of Cheong are within the same field as Fletcher and Bessette, recording the same types of information, for the same purposes.  The inconsistent signal issues were known to be common to wearable sensor devices such as smart watch devices, and Cheong provides logical remediation of those issues.  As such the combination would have been prima facie obvious to one of skill in the art at the time the invention was made, absent evidence to the contrary.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631